FILED
                            NOT FOR PUBLICATION
                                                                               FEB 24 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GUOHE CHEN, AKA He Chen Guo                      No. 16-71484

              Petitioner,                        Agency No. A206-463-577

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON,
Acting Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 4, 2021**
                                Honolulu, Hawaii

Before: CLIFTON, R. NELSON, and COLLINS, Circuit Judges.

      Guohe Chen, AKA He Chen Guo, petitions the court for review of the Board

of Immigration Appeals’ decision dismissing his appeal and affirming the

Immigration Judge’s denial of his application for asylum and withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal pursuant to 8 U.S.C. §§ 1158(b)(1)(A), 1231(b)(3)(A). An adverse

credibility finding is reviewed for substantial evidence. Yali Wang v. Sessions, 861

F.3d 1003, 1007 (9th Cir. 2017). Adverse credibility determinations “are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

      The agency’s credibility determination was supported by the record. There

were multiple instances of inconsistencies for which the petitioner’s explanations

were not credible. Further, there were aspects of the timeline that the agency

reasonably determined were implausible. See 8 U.S.C. § 1158(b)(1)(B)(iii).

Contrary to petitioner’s argument, the inconsistencies relied on by the agency bore

a legitimate nexus to the adverse credibility finding. For example, Chen stated his

wife went into hiding when she was pregnant with their second child, yet he stated

it was “unexpected” when the family planning officers informed him that the

second child violated the family planning laws. This inconsistency went to the

heart of his claim that he intentionally resisted the family planning regime, and the

statute permits reliance on an inconsistency that did not, in any event. See 8 U.S.C.

§ 1158(b)(1)(B)(iii).

      The agency met its burden of articulating a legitimate basis for questioning

the applicant’s credibility. See Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th


                                          2
Cir. 2014). A reasonable adjudicator would not be “compelled to conclude to the

contrary” regarding Chen’s credibility. Yali Wang, 861 F.3d at 1007 (quoting 8

U.S.C. § 1252(b)(4)(B)).

      Substantial evidence also supports the agency’s determination that Chen’s

documentary evidence was insufficient to independently establish past persecution.

See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary

evidence was insufficient to rehabilitate credibility or independently support

claim). The agency therefore properly concluded that Chen failed to carry his

burden with respect to either asylum or withholding of removal. As “persecution

or a well-founded fear of persecution” based on an enumerated ground is necessary

for an asylum claim, Chen’s asylum claim fails. See Rusak v. Holder, 734 F.3d

894, 896 (9th Cir. 2013) (quoting 8 U.S.C. § 1101(a)(42)(A)). Further, as Chen’s

asylum claim failed because he could not establish a “well-founded fear of

persecution,” his withholding of removal claim necessarily fails to establish that it

is “more likely than not” that he would face persecution, because the latter standard

is “more stringent.” See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006)

(quoting Al-Harbi v. INS, 242 F.3d 882, 888–89 (9th Cir. 2001)).

      PETITION FOR REVIEW DENIED.




                                           3